Mr. Justice Laweenoe delivered the opinion of the Court: The only question presented by this record is, whether, in an action against the acceptor of a bill of exchange, the limitation under the act of March 5, 1849, is five years or sixteen. The first section provides that, “ all actions founded upon any promissory note, simple contract in writing, * * * or other evidence of indebtedness in writing, &c., shall be commenced within sixteen years, &c.” The second section of the same act, provides, among other things, that “ all actions founded upon bills of exchange, orders, or upon promises not in writing, &c., shall be commenced within five years, &c.” It is urged by the appellant, that inasmuch as the acceptor of a bill of exchange stands in the same position as the maker of a promissory note, an action against him should be considered as governed by the first section, rather than by the second. It may be quite true that no very good reason can be given for a discrimination between the two cases, but we can only say, thus the law is written. That provides that all actions founded on bills of exchange, shall be commenced within five years. This is, in every sense, an action founded on a bill of exchange. 1STo ingenuity of reasoning can make it otherwise. It is within the terms of the statute, and must be governed by it. ■Judgment affirmed.